OZINAL                                        04/12/2022



           IN THE SUPREME COURT OF THE STATE OF MONTANF!LED
                                                          Case Number: PR 06-0422



                                        PR 06-0422                               APR 1 2 2022
                                                                              Bowen Greenwooc
                                                                            Clerk of Supreme Cour,
                                                                               State of Mnnta n
 IN THE MATTER OF THE PETITION OF                                          ORDER
 MICHAEL A. SHUMRICK


       Michael A. Shurnrick has petitioned the Court to waive the three-year test
requirement for the Multistate Professional Responsibility Examination (MPRE) for
purposes of Shumrick's application for admission by motion to the State Bar of Montana.
By rule, applicants for admission by motion must provide evidence of the requisite score
on an MPRE taken within three years preceding the date of the application for adrnission.
Rule VII.A.9, Rules of Admission.
       Shumrick passed the MPRE in 2013 when seeking admission to the practice of law
in Colorado. Shumrick is currently admitted to the State Bar of Colorado. The petition
states that Shumrick has practiced law "without any ethical or disciplinary violation in any
jurisdiction where licensed or where admitted pro hac vice." Good cause appearing,
       IT IS HEREBY ORDERED that the petition of Michael A. Shumrick to waive the
three-year test requirement for the MPRE for purposes of Shurnrick's current application
for admission by motion to the State Bar of Montana is GRANTED.
       The Clerk shall mail a copy of this order to Petitioner and to the Administrator of
the Board of Bar Examiners at the State Bar of Montana.
      DATED this ( Z.- day of April, 2022.




                                                           Chief Justice
    Justices




2